Citation Nr: 9902608	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, 
hypertension, and diabetes claimed as secondary to ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
October 1959.

In March 1986, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma denied a claim for 
service connection for a back disability, hypertension, and 
diabetes claimed as secondary to ionizing radiation.  The 
veteran was notified of this determination, but did not 
disagree in regard thereto.  Thus, the decision became final.  
38 U.S.C.A. § 5108 (West 5108); 38 C.F.R. § 3.156 (1998).  
The veteran filed an application to reopen his claim for 
service connection for the aforenoted disabilities in 
September 1993.  In an October 1994 rating action, the RO 
denied the veterans application to reopen his claim for 
service connection for a back disability, hypertension, and 
diabetes because new and material evidence had not been 
submitted.   

The Board of Veterans Appeals (Board) notes that during the 
pendency of this appeal the regulations pertaining to 
radiation claims were amended resulting in a liberalizing 
affect on the requirements for entitlement to the benefits.  
38 C.F.R. § 3.311(b) (1998).  The Court of Veterans Appeals 
(Court) held in Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
that the new and material evidence requirement is a material 
legal issue which the Board has a legal duty to address 
regardless of the ROs actions.  Barnett v. Brown, supra.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
the benefit, an applicants claim of entitlement under such 
law or regulation is a claim separate and distinct for a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  The applicants later claim, asserting 
rights which did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994)(quoting Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993)).  Thus, because of the change in 
regulations, the veteran is entitled to a de novo review of 
his claim for service connection for a back disability, 
hypertension, and diabetes based on the entire record.  Thus, 
the veterans claim should be considered on a de novo basis.  





REMAND

In this case, the veteran contends, in essence, that he is 
entitled to service connection for a back disability, 
hypertension, and diabetes due to his exposure to radiation.  
Specifically, the veteran asserts that he was assigned to the 
1st Division, 5th Marines, DOG CO/GOLF CO and that he was 
involved in atomic bomb testing including shots named Diablo 
(which was unsuccessful) and Hood (which was 
accomplished) on July 5, 1957.  

In the March 1986 denial of the claim on appeal, the RO 
determined that radiation exposure was not demonstrated by 
the evidence, that the claimed disabilities were not shown 
during service, and that the claimed disabilities were not 
shown to have existed during any applicable presumptive 
period.  

In February 1995, a final rule was promulgated effective 
September 1, 1994, and set forth at 60 Fed. Reg. 9627-28 
(1995), that amended 38 C.F.R. § 3.311 (1994) to comport with 
Combee v. Brown, No. 93-7107, (U.S. CT. App. Fed. Cir. Sept. 
1, 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993), in which the United States Court of Appeals for 
the Federal Circuit (Court) determined that section 5 of the 
Veterans' Dioxin and Radiation-Exposure Compensation 
Standards Act of 1984, Pub. L. No. 98-542, 98 Stat. 2725, 
2727-29, did not preclude, or authorize VA to preclude, an 
appellant from proving that a veteran has or had a disability 
as a result of exposure to ionizing radiation under the 
provisions of 38 U.S.C.A. §§ 1110, 1131 (West 1991) and 38 
C.F.R. § 3.303(d) (1993), despite the fact that the claimed 
disability is not a potentially radiogenic disease under 
38 C.F.R. § 3.311b (now § 3.311).  In such cases, an 
appellant must be given an opportunity to prove that a 
veteran's exposure to ionizing radiation during service 
actually caused the claimed disability and that service 
connection is therefore warranted under 38 U.S.C.A. §§ 1110, 
1131, and 38 C.F.R. § 3.303(d).  Further, the above-mentioned 
final rule redefines the term "radiogenic disease" as a 
disease that may be induced by ionizing radiation.  In this 
case, the veteran was not afforded any opportunity to submit 
additional evidence as set forth above.  

In view of the foregoing circumstances, the Board concludes 
that further development is necessary.

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  The RO should contact the veteran and 
afford him an opportunity to submit 
additional evidence and/or argument in 
support of his claim that his back 
disability, hypertension, and diabetes 
were caused by exposure to ionizing 
radiation during service.  

3.  If the veteran provides such evidence 
as set forth in paragraph 2 of this 
remand, the RO should develop the veteran 
claims of entitlement to service 
connection for a back disability, 
hypertension, and diabetes pursuant to 
the provisions of 38 C.F.R. § 3.311(b) 
and (c).  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the claim for service 
connection for back disability, 
hypertension, and diabetes as secondary 
to exposure to ionizing radiation on a de 
novo basis.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
